Case 2:16-cv-00881-KM-ESK Document 299 Filed 09/14/20 Page 1 of 2 PageID: 8797




James E. Cecchi
CARELLA, BYRNE, CECCHI,
OLSTEIN, BRODY & AGNELLO, P.C.
5 Becker Farm Road
Roseland, New Jersey 07068
Tel: (973) 994-1700

Counsel for Plaintiffs and the Class
[Additional Counsel on Signature Page]

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


 IN RE: MERCEDES-BENZ                       Civil Action No. 2:16-0881 (KM) (ESK)
 EMISSIONS LITIGATION

                                            NOTICE OF MOTION




To:    All Counsel by ECF

COUNSEL:

       PLEASE TAKE NOTICE that at such date and time as the Court shall

determine, Plaintiffs, by counsel, shall move under Rule 23 of the Federal Rules of

Civil Procedure, for entry of the proposed preliminary approval Order that, among

other things, will, (1) preliminarily approve the proposed Settlement; (2) certify the

proposed Settlement Class, appoint Plaintiffs as Class representatives, and appoint

Class Counsel for purposes of the Settlement; (3) approve the form and manner of

giving notice of the proposed Settlement to the Class Members; and (4) schedule a

hearing to consider the fairness of the Settlement.

       PLEASE TAKE FURTHER NOTICE that, in support of the motion, the



704539v1
Case 2:16-cv-00881-KM-ESK Document 299 Filed 09/14/20 Page 2 of 2 PageID: 8798




undersigned intends to rely on the accompanying Memorandum of Law and

supporting declarations of Steve W. Berman and Jennifer M. Keough.

       PLEASE TAKE FURTHER NOTICE that a proposed form of Order is

attached.

Dated: September 14, 2020           Respectfully submitted,

                                    CARELLA BYRNE CECCHI
                                    OLSTEIN BRODY & AGNELLO, P.C.


                                    By /s/ James E. Cecchi
                                    JAMES E. CECCHI

                                    By /s/ Steve W. Berman
                                    STEVE W. BERMAN
                                    Sean R. Matt
                                    Andrew M. Volk
                                    Shelby R. Smith
                                    HAGENS BERMAN SOBOL SHAPIRO LLP
                                    1918 8th Avenue, Suite 3300
                                    Seattle, Washington 98101
                                    Tel: (206) 623-7292

                                    By /s/ Christopher A. Seeger
                                    CHRISTOPHER A. SEEGER
                                    Jennifer R. Scullion
                                    SEEGER WEISS LLP
                                    55 Challenger Road
                                    Ridgefield Park, New Jersey 07660
                                    Tel: (973) 639-9100

                                    Counsel for Plaintiffs and the
                                    Class




704539v1
